Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered May 16, 1988, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by the manner in which the court marshaled the evidence in its jury charge is not preserved for appellate review since no objection was made to the charge on that ground (see, CPL 470.05 [2]; People v Gray, 144 AD2d 483, 484; People v McDonald, 144 AD2d 701, 702; People v Patterson, 121 AD2d 406; People v Earley, 118 AD2d 868; People v McCright, 107 AD2d 766, 767), and we decline to review the issue in the exercise of our interest of justice jurisdiction in light of the overwhelming evidence of guilt.
Also unpreserved for appellate review is the defendant’s *695claim that the verdict sheet submitted to the jury was defective (see, People v Barbella, 154 AD2d 687, cert denied — US —, 109 L Ed 2d 295; People v Lugo, 150 AD2d 502; People v Mathis, 150 AD2d 613; People v Moore, 149 AD2d 739, 740; People v Ross, 148 AD2d 643, 644), and we decline to review the claim in the exercise of our interest of justice jurisdiction (see, People v Lugo, supra; People v Mathis, supra). Bracken, J. P., Kooper, Miller and Ritter, JJ., concur.